Exhibit 10.1





CN DRAGON CORPORATION




AND




CNDC GROUP LTD














Share Exchange Agreement























 
 

--------------------------------------------------------------------------------

 

THIS SHARE EXCHANGE AGREEMENT (the “Agreement”) is entered into on the 14th day
of March 2010, and is made


BETWEEN:


(1)
CN Dragon Corporation (fka, Wavelit, Inc.), a corporation incorporated under the
laws of the State of Nevada, with an address at 8/F Paul Y Centre, 51 Hung To
Road, Kwun Tong, Kowloon, Hong Kong (“DRGN”)



AND




(2)
CNDC Group Ltd, a corporation incorporated under the laws of the British Virgin
Islands, with an address at OMC Chambers, PO Box 3152, Road Town, Tortola,
British Virgin Islands (“CNDC Group”)



PREMISES


A.
This Agreement provides for the acquisition of CNDC Corporation, a corporation
incorporated under the laws of the British Virgin Islands (“CNDC”).



B.
CNDC is a wholly owned subsidiary of CNDC Group and is engaged in the business
of providing consulting and advisory services to tourism and hospitality
developers in the People’s Republic of China (PRC).



C.
On the ‘Closing Date’ of this Agreement (hereinafter defined), DRGN will acquire
one (1) issued and fully paid ordinary share representing 100% equity interest
in CNDC, in exchange for the issuance of 42,000,000 common stock of DRGN to CNDC
Group. Accordingly, CNDC will become a wholly-owned subsidiary of DRGN on the
Closing Date of this Agreement.



D.
The board of directors of DRGN and CNDC Group have determined, subject to the
terms and conditions in this Agreement, that the transaction contemplated hereby
is desirable and in the best interests of their stockholders, respectively. This
Agreement is being entered into for the purpose of setting forth the terms and
conditions of the proposed acquisition.



E.
The parties desire that the exchange qualify as a tax free exchange meeting the
requirements of Article 368(a)(1)(B) of the Internal Revenue Code of 1986, as
amended.



F.
Further information and particulars of DRGN, CNDC Group and CNDC are set out in
the Schedule.









 
AGREEMENT



NOW, THEREFORE, on the stated premises and for and in consideration of the
mutual covenants and agreements hereinafter set forth and the mutual benefits to
the parties to be derived here from, it is hereby agreed as follows:


ARTICLE I


REPRESENTATIONS, COVENANTS AND WARRANTIES OF CN DRAGON CORPORATION


As an inducement to, and to obtain the reliance of CNDC Group, DRGN represents
and warrants as follows:


Section 1.1                      Organization


DRGN is a corporation duly organized, validly existing, and in good standing
under the laws of Nevada and has the corporate power and is duly authorized,
qualified, franchised and licensed under all applicable laws, regulations,
ordinances and orders of public authorities to own all of its properties and
assets and to carry on its business in all material respects as it is now being
conducted, including qualification to do business as a foreign corporation in
the jurisdiction in which the character and location of the assets owned by it
or the nature of the business transacted by it requires qualification.


The execution and delivery of this Agreement does not and the consummation of
the transactions contemplated by this Agreement in accordance with the terms
hereof will not violate any provision of DRGN’s articles of incorporation or
bylaws. DRGN has full power, authority and legal right and has taken all action
required by law, its articles of incorporation, and its bylaws or otherwise to
authorize the execution and delivery of this Agreement.


Section 1.2                      Capitalization


 The authorized capitalization of DRGN consists of 250,000,000 shares of Common
Stock, $0.001 par value per share, and 375,000,000 shares of Preferred Stock,
$0.001 par value per share. As of the date hereof, DRGN has 1,804,696 shares of
Common Stock issued and outstanding.


All issued and outstanding shares are legally issued, fully paid and
non-assessable and are not issued in violation of the preemptive or other rights
of any person. DRGN has no other securities, warrants or options authorized or
issued.


Section 1.3
Subsidiaries



DRGN has the following wholly-owned subsidiaries: Precision Aviation, Inc.;
Galaxy Networks, Inc. (USA); Galaxy Networks, Inc. (Canada); and China Teletech
Limited (fka, Stream Horizons Ltd).
Section 1.4                      Tax Matters: Books and Records.


The books and records, financial and others, of DRGN are in all material
respects complete and correct and have been maintained in accordance with good
business accounting practices. DRGN has no liabilities with respect to the
payment of any country, federal, state, county, or local taxes (including any
deficiencies, interest or penalties). DRGN will remain responsible for all debts
incurred by DRGN prior to the date of closing.


Section 1.5      Litigation and Proceedings


There are no actions, suits, proceedings or investigations pending or threatened
by or against or affecting DRGN or its properties, at law or in equity, before
any court or other governmental agency or instrumentality, domestic or foreign
or before any arbitrator of any kind that would have a material adverse affect
on the business, operations, financial condition or income of DRGN. DRGN is not
in default with respect to any judgment, order, writ, injunction, decree, award,
rule or regulation of any court, arbitrator or governmental agency or
instrumentality or of any circumstances which, after reasonable investigation,
would result in the discovery of such a default.


Section 1.6      Material Contract Defaults


DRGN is not in default in any material respect under the terms of any
outstanding contract, agreement, lease or other commitment which is material to
the business, operations, properties, assets or condition of DRGN, and there is
no event of default in any material respect under any such contract, agreement,
lease or other commitment in respect of which DRGN has not taken adequate steps
to prevent such a default from occurring.


Section 1.7                      Information


The information concerning DRGN as set forth in this Agreement and in the
Schedule is complete and accurate in all material respects and does not contain
any untrue statement of a material fact or omit to state a material fact
required to be made.


Section 1.8                      Title and Related Matters


DRGN has good and marketable title to and is the sole and exclusive owner of all
of its properties, inventory, interest in properties and assets, real and
personal (collectively, the “Assets”) free and clear of all liens, pledges,
charges or encumbrances. DRGN owns free and clear of any liens, claims,
encumbrances, royalty interests or other restrictions or limitations of any
nature whatsoever and all procedures, techniques, marketing plans, business
plans, methods of management or other information utilized in connection with
DRGN’s business. No third party has any right to, and DRGN has not received any
notice of infringement of or conflict with asserted rights of other with respect
to any product, technology, data, trade secrets, know-how, proprietary
techniques, trademarks, service marks, trade names or copyrights which, singly
on in the aggregate, if the subject of an unfavorable decision ruling or
finding, would have a materially adverse affect on the business, operations,
financial conditions or income of DRGN or any material portion of its
properties, assets or rights.


Section 1.9                      Contracts


On the Closing Date, there are no material contracts, agreements franchises,
license agreements, or other commitments to which DRGN is a party or by which it
or any of its properties are bound.
 
DRGN is not a party to any contract, agreement, commitment or instrument or
subject to any charter or other corporate restriction or any judgment, order,
writ, injunction, decree or award which materially and adversely affects, or in
the future may (as far as DRGN can now foresee) materially and adversely affect,
the business, operations, properties, assets or conditions of DRGN.
 
DRGN is not a party to any material oral or written: (i) contract for the
employment of any officer or employee; (ii) profit sharing, bonus, deferred
compensation, stock option, severance pay, pension benefit or retirement plan,
agreement or arrangement covered by Title IV of the Employee Retirement Income
Security Act, as amended; (iii) agreement, contract or indenture relating to the
borrowing of money; (iv) guaranty of any obligation for the borrowing of money
or otherwise, excluding endorsements made for collection and other guaranties,
of obligations, which, in the aggregate exceeds $1,000; (v) consulting or other
contract with an unexpired term of more than one year or providing for payments
in excess of $10,000 in the aggregate; (vi) collective bargaining agreement;
(vii) contract, agreement or other commitment involving payments by it for more
than $10,000 in the aggregate.


Section 1.10                      Compliance with Laws and Regulations


To the best of DRGN’s knowledge and belief, DRGN has complied with all
applicable statutes and regulations of any federal, state or other governmental
entity or agency thereof, except to the extent that noncompliance would not
materially and adversely affect the business, operations, properties, assets or
condition of DRGN or would not result in DRGN incurring material liability.
 
Section 1.11                      Insurance


 All of the insurable properties of DRGN are insured for DRGN’s benefit under
valid and enforceable policy or policies containing substantially equivalent
coverage and will be outstanding and in full force at the Closing Date.


Section 1.12                      Approval of Agreement


The directors of DRGN have authorized the execution and delivery of the
Agreement and have approved the transactions contemplated hereby.






Section 1.13                      Material Transactions or Affiliations


Chong Him Lau is director of DRGN. Mr Lau is also sole director and shareholder
of CNDC Group. CNDC Group is director and sole shareholder
of  CNDC.  Accordingly, Mr Lau is a related party in the transaction
contemplated by this Agreement.


Other than described above in the first paragraph of this Section 1.13, there
are no material contracts or agreements of arrangement between DRGN and any
person, who was at the time of such contract, agreement or arrangement, an
officer, director or person owning of record, or known to beneficially own ten
percent (10%) or more of the issued and outstanding Common Stock of DRGN and
which is to be performed in whole or in part after the date hereof. DRGN has no
commitment, whether written or oral, to lend any funds to, borrow any money from
or enter into material transactions with any such affiliated person.


Section 1.14   No Conflict with Other Instruments


 The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in the breach of any term or
provision of, or constitute an event of default under, any material indenture,
mortgage, deed of trust or other material contract, agreement or instrument to
which DRGN is a party or to which any of its properties or operations are
subject.
 
Section 1.15   Governmental Authorizations


 DRGN has all licenses, franchises, permits or other governmental authorizations
legally required to enable it to conduct its business in all material respects
as conducted on the date hereof. Except for compliance with federal and state
securities and corporation laws, as hereinafter provided, no authorization,
approval, consent or order of, or registration, declaration or filing with, any
court or other governmental body is required in connection with the execution
and delivery by DRGN of this Agreement and the consummation of the transactions
contemplated hereby.


Section 1.16                      SEC Reporting and Compliance.


DRGN is currently subject to SEC reporting requirements. To the best knowledge
of DRGN, DRGN has otherwise complied with the Securities Act, Exchange Act and
all other applicable federal and state securities laws.


Section 1.17                      No General Solicitation or Advertising


In issuing DRGN’s Common Stock under this Agreement, neither DRGN nor anyone
acting on its behalf has offered to sell the DRGN Common Stock by any form of
general solicitation or advertising.








Section 1.18                      Questionable Payments and Off-Balance Sheet
Arrangements


Neither DRGN nor any director, officer or, to the best knowledge of DRGN, agent,
employee or other person associated with or acting on behalf of DRGN, has used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; made any direct or indirect
unlawful payments to government officials or employees from corporate funds;
established or maintained any unlawful or unrecorded fund of corporate monies or
other assets; made any false or fictitious entries on the books of record of any
such corporations; made any off-balance sheet arrangements; or made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.


Section 1.19                      Indebtedness


DRGN’s Financial Statements sets forth as of the dates and periods indicated on
such form and financial statements, all outstanding secured and unsecured
Indebtedness of DRGN, as applicable, or for which DRGN, as applicable, has
commitments. For the purposes of this Agreement, “Indebtedness” shall mean (i)
any liabilities for borrowed money or amounts owed in excess of $5,000 (other
than trade accounts payable incurred in the ordinary course of business), (ii)
all guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
DRGN’s balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (ii) the present value of any lease payments in
excess of $5,000 due under leases required to be capitalized in accordance with
GAAP. DRGN is not in default with respect to any Indebtedness.


Section 1.20                      Absence of Certain Developments


DRGN has not: (i) issued any stock, bonds or other corporate securities or any
rights, options or warrants with respect thereto; (ii) borrowed any amount or
incurred or become subject to any liabilities (absolute or contingent) except
current liabilities incurred in the ordinary course of business which are
comparable in nature and amount to the current liabilities incurred in the
ordinary course of business during the comparable portion of its prior fiscal
year, as adjusted to reflect the current nature and volume of DRGN’s business;
(iii) made capital expenditures or commitments thereof that aggregate in excess
of $10,000; (iv) entered into any other transaction other than in the ordinary
course of business, or entered into any other material transaction, whether or
not in the ordinary course of business.


Section 1.21                      Financial Statements


The balance sheets, and statements of income, changes in financial position and
stockholders’ equity contained in the DRGN financial statements filed with the
SEC, (i) have been prepared in accordance with GAAP applied on a basis
consistent with prior periods (and, in the case of unaudited financial
information, on a basis consistent with year-end audits), (ii) are in accordance
with the books and records of DRGN, and (iii) present fairly in all material
respects the financial condition of DRGN at the dates therein specified and the
results of its operations and changes in financial position for the periods
therein specified.
ARTICLE II


REPRESENTATIONS, COVENANTS AND WARRANTIES OF CNDC GROUP LTD


As an inducement to, and to obtain the reliance of DRGN, CNDC Group represents
and warrants as follows:


Section 2.1                      Organization


 CNDC is a corporation duly organized, validly existing and in good standing
under the laws of the British Virgin Islands and has the corporate power and is
duly authorized, qualified, franchised and licensed under all applicable laws,
regulations, ordinances and orders of public authorities to own all of its
properties and assets and to carry on its business in all material respects as
it is now being conducted, including qualification to do business as a foreign
entity in the country or states in which the character and location of the
assets owned by it or the nature of the business transacted by it requires
qualification.


The execution and delivery of this Agreement does not and the consummation of
the transactions contemplated by this Agreement in accordance with the terms
hereof will not, violate any provision of CNDC’s certificate of incorporation or
bylaws. CNDC has full power, authority and legal right and has taken all action
required by law, its articles of incorporation, bylaws or otherwise to authorize
the execution and delivery of this Agreement.


Section 2.2                      Capitalization


The authorized capitalization of CNDC consists of 50,000 ordinary shares, $1.00
par value per share and no preferred shares. As of the date hereof, there is one
(1) ordinary share issued and outstanding.
 
All issued and outstanding shares are legally issued, fully paid and
non-assessable and are not issued in violation of the preemptive or other rights
of any person. CNDC has no other securities, warrants or options authorized or
issued.


Section 2.3                      Subsidiaries


CNDC has two wholly-owned subsidiaries, CN Dragon Holdings Ltd, a corporation
incorporated under the laws of Hong Kong and Zhengzhou CN Dragon Limited, a
Wholly Foreign Owned Enterprise incorporated under the laws of the PRC.


Section 2.4                      Tax Matters: Books and Records.


The books and records, financial and others, of CNDC are in all material
respects complete and correct and have been maintained in accordance with good
business accounting practices. CNDC has no liabilities with respect to the
payment of any country, federal, state, county, or local taxes (including any
deficiencies, interest or penalties). CNDC shall remain responsible for all
debts incurred by CNDC prior to the Closing Date.
Section 2.5      Information


The information concerning CNDC as set forth in this Agreement and in the
Schedule is complete and accurate in all material respects and does not contain
any untrue statement of a material fact or omit to state a material fact
required to be made.


Section 2.6                      Title and Related Matters


CNDC has good and marketable title to and is the sole and exclusive owner of all
of its properties, inventory, interests in properties and assets, real and
personal (collectively, the “Assets”) free and clear of all liens, pledges,
charges or encumbrances. CNDC owns free and clear of any liens, claims,
encumbrances, royalty interests or other restrictions or limitations of any
nature whatsoever and all procedures, techniques, marketing plans, business
plans, methods of management or other information utilized in connection with
CNDC’s business. No third party has any right to, and CNDC has not received any
notice of infringement of or conflict with asserted rights of others with
respect to any product, technology, data, trade secrets, know-how, proprietary
techniques, trademarks, service marks, trade names or copyrights which, singly
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would have a materially adverse affect on the business, operations,
financial conditions or income of CNDC or any material portion of its
properties, assets or rights.


Section 2.7                      Litigation and Proceedings


There are no actions, suits or proceedings pending or threatened by or against
or affecting CNDC, at law or in equity, before any court or other governmental
agency or instrumentality, domestic or foreign or before any arbitrator of any
kind that would have a material adverse effect on the business, operations,
financial condition, income or business prospects of CNDC. CNDC does not have
any knowledge of any default on its part with respect to any judgment, order,
writ, injunction, decree, award, rule or regulation of any court, arbitrator or
governmental agency or instrumentality.


Section 2.8                      Contracts.


On the Closing Date, there are no material contracts, agreements franchises,
license agreements, or other commitments to which CNDC is a party or by which it
or any of its properties are bound.
 
CNDC is not a party to any contract, agreement, commitment or instrument or
subject to any charter or other corporate restriction or any judgment, order,
writ, injunction, decree or award which materially and adversely affects, or in
the future may (as far as CNDC can now foresee) materially and adversely affect,
the business, operations, properties, assets or conditions of CNDC.
 
CNDC is not a party to any material oral or written: (i) contract for the
employment of any officer or employee; (ii) profit sharing, bonus, deferred
compensation, stock option, severance pay, pension benefit or retirement plan,
agreement or arrangement covered by Title IV of the Employee Retirement Income
Security Act, as amended; (iii) agreement, contract or indenture relating to the
borrowing of money; (iv) guaranty of any obligation for the borrowing of money
or otherwise, excluding endorsements made for collection and other guaranties,
of obligations, which, in the aggregate exceeds $1,000; (v) consulting or other
contract with an unexpired term of more than one year or providing for payments
in excess of $10,000 in the aggregate; (vi) collective bargaining agreement;
(vii) contract, agreement or other commitment involving payments by it for more
than $10,000 in the aggregate.


Section 2.9                      No Conflict with Other Instruments


The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in the breach of any term or
provision of, or constitute an event of default under, any material indenture,
mortgage, deed of trust or other material contract, agreement or instrument to
which CNDC is a party or to which any of its properties or operations are
subject.


Section 2.10                      Material Contract Defaults


To the best of  the knowledge of CNDC Group, CNDC is not in default under the
terms of any outstanding contract, agreement, lease or other commitment which
has, individually or in the aggregate, a material adverse effect on the
businesses, operations, business prospects, financial conditions or operating
results of CNDC, and there is no event of default in any such contract,
agreement, lease or other commitment which default has, individually or in the
aggregate, a material adverse effect on the businesses, operations, business
prospects, financial conditions or operating results of CNDC.


Section 2.11                      Governmental Authorizations


To the best of  the knowledge of CNDC Group, CNDC has all licenses, franchises,
permits and other governmental authorizations that are legally required to
enable it to conduct its business operations in all material respects as
conducted on the date hereof. Except for compliance with federal and state
securities or corporation laws, or the applicable laws of the British Virgin
Islands, Peoples Republic of China and Hong Kong, as applicable, no
authorization, approval, consent or order of, or registration, declaration or
filing with, any court or other governmental body is required in connection with
the execution and delivery by the Parties of the transaction documents
contemplated hereby.


Section 2.12                      Compliance with Laws and Regulations


To the best knowledge of CNDC Group, the business of CNDC has been and is
presently being conducted in accordance with all applicable federal, state and
local governmental laws, rules, regulations and ordinances, and all applicable
laws, rules, regulations and ordinances of the British Virgin Islands, the
Peoples Republic of China and Hong Kong, as applicable, except for such
noncompliance that, individually or in the aggregate, would not cause a Material
Adverse Effect.  CNDC have all franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it unless the failure to
possess such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.


Section 2.13                      Insurance


Each of CNDC’s insurable properties are insured for CNDC’s benefit under valid
and enforceable policy or policies containing substantially equivalent coverage
and will be outstanding and in full force at the Closing Date.


Section 2.14 Material Transactions or Affiliations


Chong Him Lau is director of DRGN. Mr Lau is also sole director and shareholder
of CNDC Group. CNDC Group is director and sole shareholder of
CNDC.  Accordingly, Mr. Lau is a related party in the transaction contemplated
by this Agreement.


Other than described above in the first paragraph of this Section 2.14, there
are no material contracts or agreements of arrangement between CNDC Group and
any person, who was at the time of such contract, agreement or arrangement, an
officer, director or person owning of record, or known to beneficially own ten
percent (10%) or more of the ordinary shares of CNDC Group and which is to be
performed in whole or in part after the date hereof. CNDC Group has no
commitment, whether written or oral, to lend any funds to, borrow any money from
or enter into material transactions with any such affiliated person.


Section 2.15                      Indebtedness


CNDC’s Financial Statements sets forth as of the dates and periods indicated on
such form and financial statements, all outstanding secured and unsecured
Indebtedness of CNDC, as applicable, or for which CNDC, as applicable, has
commitments. For the purposes of this Agreement, “Indebtedness” shall mean (a)
any liabilities for borrowed money or amounts owed in excess of $5,000 (other
than trade accounts payable incurred in the ordinary course of business), (b)
all guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
CNDC’s balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (c) the present value of any lease payments in
excess of $5,000 due under leases required to be capitalized in accordance with
GAAP. CNDC is not in default with respect to any Indebtedness.


Section 2.16                      Absence of Certain Developments


CNDC has not: (i) issued any stock, bonds or other corporate securities or any
rights, options or warrants with respect thereto; (ii) borrowed any amount or
incurred or become subject to any liabilities (absolute or contingent) except
current liabilities incurred in the ordinary course of business which are
comparable in nature and amount to the current liabilities incurred in the
ordinary course of business during the comparable portion of its prior fiscal
year, as adjusted to reflect the current nature and volume of CNDC’s business;
(iii) made capital expenditures or commitments thereof that aggregate in excess
of $10,000; (iv) entered into any other transaction other than in the ordinary
course of business, or entered into any other material transaction, whether or
not in the ordinary course of business.


Section 2.18                      Financial Statements


The balance sheets, and statements of income, changes in financial position and
stockholders’ equity contained in the CNDC’s financial statements:  (i) have
been prepared in accordance with GAAP; (ii) are in accordance with the books and
records of the CNDC; and (iii) present fairly in all material respects the
financial condition of the CNDC at the dates therein specified and the results
of its operations and changes in financial position for the periods therein
specified.


ARTICLE III


EXCHANGE PROCEDURE AND OTHER CONSIDERATION


Section 3.1                      Share Exchange/Delivery of CNDC Securities


On the Closing Date, CNDC Group must deliver to DRGN one (1) issued and fully
paid share representing 100% equity interest in CNDC, duly endorsed in blank or
with executed power attached thereto in transferable form.


Section 3.2                      Issuance of DRGN Shares


In exchange for the CNDC share tendered pursuant to Section 3.1, DRGN must issue
42,000,000 shares of DRGN’s common stock to CNDC Group. Such shares are
restricted in accordance with Rule 144 of the 1933 Securities Act.


Section 3.3                      Events Prior to Closing


Upon execution hereof or as soon thereafter as practical, management of DRGN and
CNDC Group must execute, acknowledge and deliver (or must cause to be executed,
acknowledged and delivered) any and all certificates, opinions, financial
statements, schedules, agreements, resolutions rulings or other instruments
required by this Agreement to be so delivered, together with such other items as
may be reasonably requested by the parties hereto and their respective legal
counsel in order to effectuate or evidence the transactions contemplated hereby.


Section 3.4                      Closing Date


The closing ("Closing Date") of the transactions contemplated by this Agreement
will be on the date and at the time the exchange documents are executed by all
Parties.






Section 3.5                      Termination


(a) This Agreement may be terminated by any Party, at any time prior to the
Closing Date if: (i) there shall be any action or proceeding before any court or
any governmental body which shall seek to restrain, prohibit or invalidate the
transactions contemplated by this Agreement and which, in the judgment of such
board of directors, made in good faith and based on the advice of its legal
counsel, makes it inadvisable to proceed with the exchange contemplated by this
Agreement; or (ii) any of the transactions contemplated hereby are disapproved
by any regulatory authority whose approval is required to consummate such
transactions.


(b) Except as otherwise agreed by the Parties with respect to the payment of
expenses, in the event of termination pursuant to Paragraph (a) of this Section,
no obligation, right, or liability shall arise hereunder and each party shall
bear all of the expenses incurred by it in connection with the negotiation,
drafting and execution of this Agreement and the transactions herein
contemplated.


(c) This Agreement may be terminated at any time prior to the Closing Date by
any Party if any Party shall fail to comply in any material respect with any of
its covenants or agreements contained in this Agreement or if any of the
representations or warranties of the Parties contained herein shall be
inaccurate in any material respect, which noncompliance or inaccuracy is not
cured after 20 days written notice thereof is given.


(d) Should this Agreement is terminated pursuant to Paragraph (b) of this
Section, this Agreement shall be of no further force or effect and no
obligation, right or liability shall arise hereunder.


ARTICLE IV


SPECIAL COVENANTS


Section 4.1                      Access to Properties and Records


Prior to closing, DRGN and CNDC Group will each afford to the officers and
authorized representatives of the other full access to the properties, books and
records of each other, so that each may have full opportunity to make such
reasonable investigation as it shall desire to make of the affairs of the other
and each will furnish the other with such additional financial and operating
data and other information as to the business and properties of each other, as
the other shall from time to time reasonably request.






Section 4.2
Availability of Rule 144



DRGN and CNDC Group Shareholders holding "restricted securities", as that term
is defined in Rule 144 of the 1933 Securities Act will remain as “restricted
securities”. DRGN is under no obligation to register such shares under the
Securities Act, or otherwise. The covenants set forth in this Section 4.2 shall
survive the Closing and the consummation of the transactions herein
contemplated.


Section 4.3
Special Covenants and Representations Regarding the CN Dragon Corporation Common
Shares to be issued in the Exchange



The consummation of this Agreement, including the issuance of the DRGN common
shares to CNDC Group as contemplated hereby, constitutes the issuance of
securities under Section 4(2) of the Securities Act, and applicable state
statutes.


Section 4.4
Third Party Consents



DRGN and CNDC Group agree to cooperate with each other in order to obtain any
required third party consents to this Agreement and the transactions herein
contemplated.


Section 4.5                      Actions Prior to and Subsequent to Closing.
 
From and after the date of this Agreement until the Closing Date, except as
permitted or contemplated by this Agreement, DRGN and CNDC Group will each use
its best efforts to: (i) maintain and keep its properties in states of good
repair and condition as at present, except for depreciation due to ordinary wear
and tear and damage due to casualty; (ii) maintain in full force and effect
insurance comparable in amount and in scope of coverage to that now maintained
by it; and (iii) perform in all material respects all of its obligations under
material contracts, leases and instruments relating to or affecting its assets,
properties and business.


From and after the date of this Agreement until the Closing Date, DRGN will not,
without the prior consent of CNDC Group: (i) except as otherwise specifically
set forth herein, make any change in its certificate of incorporation or bylaws;
(ii) declare or pay any dividend on its outstanding common shares, except as may
otherwise be required by law, or effect any stock split or otherwise change its
capitalization, except as provided herein; (iii) enter into or amend any
employment, severance or agreements or arrangements with any directors or
officers; (iv) grant, confer or award any options, warrants, conversion rights
or other rights not existing on the date hereof to acquire any common shares; or
(v) purchase or redeem any common shares.


Section 4.5                      Indemnification
 
DRGN hereby agrees to indemnify CNDC Group, each of their respective officers,
agents and directors as of the Closing Date against any loss, liability, claim,
damage or expense (including, but not limited to, any and all expense whatsoever
reasonably incurred in investigating, preparing or defending against any
litigation, commenced or threatened or any claim whatsoever), to which it or
they may become subject to or rising out of or based on any inaccuracy appearing
in or misrepresentation made in this Agreement. The indemnification provided for
in this paragraph shall survive the Closing Date and consummation of the
transactions contemplated hereby and termination of this Agreement; and


CNDC Group hereby agrees to indemnify DRGN, each of the officers, agents,
directors and current shareholders of DRGN as of the Closing Date against any
loss, liability, claim, damage or expense (including, but not limited to, any
and all expense whatsoever reasonably incurred in investigating, preparing or
defending against any litigation, commenced or threatened or any claim
whatsoever), to which it or they may become subject arising out of or based on
any inaccuracy appearing in or misrepresentation made in this Agreement. The
indemnification provided for in this paragraph shall survive the Closing Date
and consummation of the transactions contemplated hereby and termination of this
Agreement.


ARTICLE V


CONDITIONS PRECEDENT TO OBLIGATIONS OF CN DRAGON CORPORATION
 
The obligations of DRGN under this Agreement are subject to the satisfaction, at
or before the Closing Date, of the following conditions:


Section 5.1                      Accuracy of Representations


The representations and warranties made by CNDC Group in this Agreement were
true when made and shall be true at the Closing Date with the same force and
effect as if such representations and warranties were made at the Closing Date
(except for changes therein permitted by this Agreement), and CNDC Group shall
have performed or complied with all covenants and conditions required by this
Agreement to be performed or complied with by CNDC Group prior to or at the
Closing. DRGN shall be furnished with a certificate, signed by a duly authorized
officer of CNDC Group and dated the Closing Date, to the foregoing effect.


Section 5.2                      Director Approval


The Board of Directors of CNDC Group shall have approved this Agreement and the
transactions contemplated herein.


Section 5.3                      Officer's Certificate


DRGN shall have been furnished with a certificate dated the Closing Date and
signed by a duly authorized officer of CNDC Group to the effect that: (i) the
representations and warranties of CNDC Group set forth in the Agreement and
other documents furnished in connection herewith are in all material respects
true and correct as if made on the Closing Date;
(ii) CNDC Group has performed all covenants, satisfied all conditions, and
complied with all other terms and provisions of this Agreement to be performed,
satisfied or complied with by it as of the Closing Date; (iii) since such date,
CNDC Group has not entered into any material transaction other than transactions
which are usual and in the ordinary course if its business; and
(iv) no litigation, proceeding, investigation or inquiry is pending or, to the
best knowledge of CNDC Group, threatened, which might result in an action to
enjoin or prevent the consummation of the transactions contemplated by this
Agreement which might result in any material adverse change in any of the
assets, properties, business or operations of CNDC Group.


Section 5.4                      No Material Adverse Change


Prior to the Closing Date, there shall not have occurred any material adverse
change in the financial condition, business or operations of, nor shall any
event have occurred which, with the lapse of time or the giving of notice, may
cause or create any material adverse change in the financial condition, business
or operations of CNDC.


Section 5.5                      Other Items.


 
DRGN shall have received such further documents, certificates or instruments
relating to the

 
transactions contemplated hereby as DRGN may reasonably request.



ARTICLE VI


CONDITIONS PRECEDENT TO OBLIGATIONS OF CNDC GROUP LTD


The obligations of CNDC Group under this Agreement are subject to the
satisfaction, at or before the Closing date (unless otherwise indicated herein),
of the following conditions:


Section 6.1                      Accuracy of Representations


The representations and warranties made by DRGN in this Agreement were true when
made and shall be true as of the Closing Date (except for changes therein
permitted by this Agreement) with the same force and effect as if such
representations and warranties were made at, and as of the Closing Date, and
DRGN shall have performed and complied with all covenants and conditions
required by this Agreement to be performed or complied with by DRGN prior to or
at the Closing. CNDC Group shall have been furnished with a certificate, signed
by a duly authorized executive officer of DRGN and dated the Closing Date, to
the foregoing effect.


Section 6.2                      Director Approval


The Board of Directors of DRGN shall have approved this Agreement and the
transactions contemplated herein.


Section 6.3                      Officer's Certificate


 
CNDC Group shall be furnished with a certificate dated the Closing Date and
signed

 
by a duly authorized officer of DRGN to the effect that: (i) the representations
and warranties of

 
DRGN set forth in the Agreement and in all Exhibits, Schedules and other
documents furnished

 
in connection herewith are in all material respects true and correct as if made
on the Closing

 
Date; and (ii) DRGN has performed all covenants, satisfied all conditions, and
complied with all

 
other terms and provisions of the Agreement to be performed, satisfied or
complied with by

 
DRGN as of the Closing Date.







Section 6.4                      No Material Adverse Change


Prior to the Closing Date, there shall not have occurred any material adverse
change in the financial condition, business or operations of nor shall any event
have occurred which, with the lapse of time or the giving of notice, may cause
or create any material adverse change in the financial condition, business or
operations of DRGN.


Section 6.5                      Cancellation of Outstanding Options, Warrants,
Rights, Etc


Prior to the Closing Date, DRGN shall cancel all outstanding stock options,
rights or commitments to issue shares of DRGN’s common or preferred stock,
warrants and convertible notes, and warrants that there shall be no other common
or preferred stock or equity securities or any options, warrants, rights or
other agreements or instruments convertible, exchangeable or exercisable into
common or preferred stock or other equity securities issued or outstanding.


Section 6.6                      Cancellation of Voting Trusts


Prior to the Closing Date, DRGN shall cancel all voting trusts, agreements or
arrangements among any of the beneficial holders of DRGN’s common or preferred
stock affecting the nomination or election of directors or the exercise of the
voting rights of DRGN’s common or preferred stock.


ARTICLE VII


MISCELLANEOUS


Section 7.1                     Brokers and Finders


The Parties each agree to indemnify the other against any claim by any third
person for any commission, brokerage or finder's fee or other payment with
respect to this Agreement or the transactions contemplated hereby based on any
alleged agreement or understanding between the indemnifying party and such third
person, whether express or implied from the actions of the indemnifying party.


Section 7.2                     Law, Forum and Jurisdiction


This Agreement shall be construed and interpreted in accordance with the laws of
the State of Nevada, United States of America.


Section 7.3                     Notices


Any notices or other communications required or permitted hereunder shall be
sufficiently given if personally delivered to it or sent by registered mail or
certified mail, postage prepaid, or by prepaid telegram to the address provided
above to each Party or such other addresses as shall be furnished in writing by
any party in the manner for giving notices hereunder, and any such notice or
communication shall be deemed to have been given as of the date so delivered,
mailed or telegraphed.


Section 7.4                     Attorneys' Fees


In the event that any party institutes any action or suit to enforce this
Agreement or to secure relief from any default hereunder or breach hereof, the
breaching party or parties shall reimburse the non-breaching party or parties
for all costs, including reasonable attorneys' fees, incurred in connection
therewith and in enforcing or collecting any judgment rendered therein.


Section 7.5                     Confidentiality


Each party hereto agrees with the other party that, unless and until the
transactions contemplated by this Agreement have been consummated, they and
their representatives will hold in strict confidence all data and information
obtained with respect to another party or any subsidiary thereof from any
representative, officer, director or employee, or from any books or records or
from personal inspection, of such other party, and shall not use such data or
information or disclose the same to others, except: (i) to the extent such data
is a matter of public knowledge or is required by law to be published; and (ii)
to the extent that such data or information must be used or disclosed in order
to consummate the transactions contemplated by this Agreement.


Section 7.6                     Schedule; Knowledge


Each party is presumed to have full knowledge of all information delivered
pursuant to this Agreement.


Section 7.7                     Third Party Beneficiaries


This contract is solely between DRGN and CNDC Group and except as specifically
provided, no director, officer, stockholder, employee, agent, independent
contractor or any other person or entity shall be deemed to be a third party
beneficiary of this Agreement.


Section 7.8                     Entire Agreement


This Agreement represents the entire agreement between the parties relating to
the subject matter hereof. This Agreement alone fully and completely expresses
the agreement of the parties relating to the subject matter hereof. There are no
other courses of dealing, understanding, agreements, representations or
warranties, written or oral, except as set forth herein. This Agreement may not
be amended or modified, except by a written agreement signed by all parties
hereto.


Section 7.9                     Survival; Termination


The representations, warranties and covenants of the respective parties shall
survive the Closing Date and the consummation of the transactions herein
contemplated for 18 months.
Section 7.10                      Counterparts


This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original and all of which taken together shall be but a single
instrument.


Section 7.11                      Amendment or Waiver


Every right and remedy provided herein shall be cumulative with every other
right and remedy, whether conferred herein, at law or in equity, and may be
enforced concurrently herewith, and no waiver by any party of the performance of
any obligation by the other shall be construed as a waiver of the same or any
other default then, theretofore, or thereafter occurring or existing. At any
time prior to the Closing Date, this Agreement may be amended by a written
consent by all parties hereto, with respect to any of the terms contained
herein, and any term or condition of this Agreement may be waived or the time
for performance hereof may be extended by a written consent by the party or
parties for whose benefit the provision is intended.


Section 7.12                      Headings; Context


The headings of the sections and paragraphs contained in this Agreement are for
convenience of reference only and does not form a part hereof and in no way
modify, interpret or construe the meaning of this Agreement.


Section 7.13                      Benefit


This Agreement shall be binding upon and shall inure only to the benefit of the
parties hereto, and their permitted assigns hereunder. This Agreement shall not
be assigned by any party without the prior written consent of the other party.


Section 7.14                      Public Announcements


Except as may be required by law, neither party shall make any public
announcement or filing with respect to the transactions provided for herein
without the prior consent of the other party hereto.


Section 7.15                      Severability


In the event that any particular provision or provisions of this Agreement or
the other agreements contained herein shall for any reason hereafter be
determined to be unenforceable, or in violation of any law, governmental order
or regulation, such unenforceability or violation shall not affect the remaining
provisions of such agreements, which shall continue in full force and effect and
be binding upon the respective parties hereto.


Section 7.16                      Failure of Conditions; Termination


In the event of any of the conditions specified in this Agreement shall not be
fulfilled on or before the Closing Date, either of the parties have the right
either to proceed or, upon prompt written notice to the other, to terminate and
rescind this Agreement. In such event, the party that has failed to fulfill the
conditions specified in this Agreement will be liable for the other party’s
legal fees, as limited in this Section.  The election to proceed shall not
affect the right of such electing party reasonably to require the other party to
continue to use its efforts to fulfill the unmet conditions.


Section 7.17                      No Strict Construction


The language of this Agreement shall be construed as a whole, according to its
fair meaning and intendment, and not strictly for or against either party
hereto, regardless of who drafted or was principally responsible for drafting
the Agreement or terms or conditions hereof.


Section 7.18                      Execution Knowing and Voluntary


In executing this Agreement, the parties severally acknowledge and represent
that each: (a) has fully and carefully read and considered this Agreement; (b)
has been or has had the opportunity to be fully apprised by its attorneys of the
legal effect and meaning of this document and all terms and conditions hereof;
(c) is executing this Agreement voluntarily, free from any influence, coercion
or duress of any kind.


Section 7.19                      Amendment


At any time after the Closing Date, this Agreement may be amended by a writing
signed by both parties, with respect to any of the terms contained herein, and
any term or condition of this Agreement may be waived or the time for
performance hereof may be extended by a writing signed by the party or parties
for whose benefit the provision is intended.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers or representatives and entered into
as of the date first above written.
 


CN Dragon Corporation
 
 
 
/s/ Teck Fong Kong
__________________________________________
Signed for and on behalf of CN Dragon Corporation
 
By:  Teck Fong Kong
Its:  Director
         
CNDC Group Ltd
 
 
 
/s/ Chong Him Lau
___________________________________________
Signed for and on behalf of CNDC Group Ltd
 
By: Chong Him Lau
Its: Director
               




 
 
SCHEDULE



 
PART A



 
Particulars of DRGN





Name of the Company
:
CN Dragon Corporation (fka Wavelit, Inc.)
 
Business Identification
Number
 
:
NV20011415667
 
Date of incorporation
 
:
8/30/2001
Place of incorporation
 
:
Nevada, U.S.
Address of registered office
 
:
8/F Paul Y Centre, 51 Hung To Road, Kwun Tong, Kowloon, Hong Kong
 
Authorized share capital
:
US$ 625,000.00 divided into 2 classes: Common Stock in the amount of 250,000,000
[par share value: US$ 0.001] and Preferred Stock in the amount of 375,000,000
[par share value: US$ 0.001].
 
Issued and outstanding shares
 
:
1,804,696 Common Stock, as of the date of this Agreement
 
Director(s)
 
:
Teck Fong Kong
Chong Him Lau
 
 
     




 
 
PART B



 
Particulars of CNDC Group





Name of the Company
:
CNDC Group Ltd
 
Company number
 
:
1432774
 
Date of incorporation
 
:
9/20/2007
Place of incorporation
 
:
British Virgin Islands
Address of registered office
 
:
OMC Chambers, PO Box 3152, Road Town,
Tortola, British Virgin Islands
 
Authorized share capital
:
US$ 50,000 divided into 50,000 shares [par share value: US$ 1.00]
 
Issued shares
 
:
1 share
 
Director(s)
 
:
Chong Him Lau
 
Shareholder(s)
(ordinary Shares)
:
Name
Number of Share(s)
Percentage of shareholding
 
Chong Him Lau
 
1
100%
 
     



 
PART C


 
Particulars of CNDC





Name of the Company
:
CNDC Corporation
 
Company number
 
:
1472024
 
Date of incorporation
 
:
3/26/2008
Place of incorporation
 
:
British Virgin Islands
Address of registered office
 
:
OMC Chambers, PO Box 3152, Road Town,
Tortola, British Virgin Islands
 
Authorized share capital
:
US$ 50,000 divided into 50,000 shares [par share value: US$ 1.00]
 
Issued shares
 
:
1 share
 
Director(s)
 
:
CNDC Group Ltd
 
Shareholder(s)
(ordinary Shares)
:
Name
Number of Share(s)
Percentage of shareholding
 
CNDC Group Ltd
 
 
1
100%
 



Subsidiaries
 
:
CN Dragon Holdings Ltd
Zhengzhou CN Dragon Ltd
 







